Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The instant application having application No. 17/159,796 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statements (IDS’) submitted on 01/27/2021 and 07/14/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner. However, the documents marked by lined-through have not been considered by because a copy of the documents have not been provided by the Applicant.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6, 9, 12-13, 15-16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Antonopoulos et al “Antonopoulos” (US 2009/0043831 A1) in view of ARAKI et al. “Araki” (US 2010/0115183 A1).
1. 	In regard to claims 1 Antonopoulos teaches: 
“A storage system (e.g., Fig. 3) comprising: a plurality of storage devices;” (e.g., ¶ 0025, Fig. 3, storage devices 1021 – 102n). 
“and a storage controller operatively coupled to the storage devices (e.g., ¶ 0025, Fig. 3, storage controller 104), the storage controller comprising a processing device devices (e.g., ¶ 0025, Fig. 3, the storage controller 104 initiates the state machine 106 and executes the firmware 107), the processing device to: select a first set of physical units of a plurality of physical units of a storage device of the plurality of [e.g., ¶ 0022, Fig. 2, If the data is time critical, the file may be flagged for storage in an SLC device (step 90); ¶ 0031, short access time; ¶ 0033, Fig. 5, If the data are critical, then it is determined if they are access time critical (step 360). If so, data are stored in SLC memory (step 370). If data are not time critical, then they are stored in a hard drive (step 390); Fig. 7 and its corresponding text description; claim 11]. The critical or short access time taught by Antonopoulos represents low latency recited in the claim.
“determine whether a triggering event has occurred that causes a selection of a new set of physical units of the storage device for the performance of low latency access operations;” (e.g., ¶ 0043, Fig. 7, if data is frequently accessed (step 730), storing data in SLC memory; ¶¶ 0066-0067, assign hot data block to SLC NAND). The hot data (e.g., frequently access data) is written to, or moved to SLC NAND, which in addition to shorter access time, has superior endurance compare to the MLC NAND. Thus, improve load balancing and extending the life of flash memory. The detection hot data comprises a triggering event. However, Antonopoulos does not appear to expressly teach while Araki discloses:
“and select a second set of physical units of the plurality of physical units of the storage device for the performance of low latency access operations upon determining that the triggering event has occurred.” (e.g., ¶¶ 0071-0072; Fig. 5) when rewrite frequency is equal to or larger the threshold value selecting a SLC substitute block for worn-out block. The rewrite frequency is equal to or larger the threshold value comprises a triggering event.
Disclosures by Antonopoulos and Araki are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Smart Solid State Drive and Method for Handling Critical Files taught by Antonopoulos to include the SLC substitute block for storing data when the frequency access is equal or greater than a threshold value disclosed by Araki.
The motivation for including the substitute block as taught by paragraph [0072] of Araki is to save the context information at the host memory when the storage device is that allocation of an SLC having a high upper limit of an erase ensures extension of endurance.
Therefore, it would have been obvious to combine teaching of Araki with Antonopoulos to obtain the invention as specified in the claim.
2. 	In regard to claims 8 Antonopoulos teaches: 
“A method (Fig. 7) comprising: selecting, by a processing device, a first set of physical units of a plurality of physical units of a storage device of a plurality of storage devices of a storage system for performance of low latency access operations, wherein other access operations are performed by remaining physical units of the plurality of physical units of the storage device;” [e.g., ¶ 0022, Fig. 2, If the data is time critical, the file may be flagged for storage in an SLC device (step 90); ¶ 0031, short access time; ¶ 0033, Fig. 5, If the data are critical, then it is determined if they are access time critical (step 360). If so, data are stored in SLC memory (step 370). If data are not time critical, then they are stored in a hard drive (step 390); Fig. 7 and its corresponding text description; claim 11]. The critical or short access time taught by Antonopoulos represents low latency recited in the claim.
determining whether a triggering event has occurred that causes a selection of a new set of physical units of the storage device for the performance of low latency access operations;” (e.g., ¶ 0043, Fig. 7, if data is frequently accessed (step 730), storing data in SLC memory; ¶¶ 0066-0067, assign hot data block to SLC NAND). The hot data (e.g., frequently access data) is written to, or moved to SLC NAND, which in addition to shorter access time, has superior endurance compare to the MLC NAND. Thus, improve load balancing and extending the life of flash memory. The detection hot data comprises a triggering event. However, Antonopoulos does not appear to expressly teach while Araki discloses:
“selecting a second set of physical units of the plurality of physical units of the storage device for the performance of low latency access operations upon determining that the triggering event has occurred.” (e.g., ¶¶ 0071-0072; Fig. 5) when rewrite frequency is equal to or larger the threshold value selecting a SLC substitute block for worn-out block. The rewrite frequency is equal to or larger the threshold value comprises a triggering event. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
3. 	In regard to claims 15 Antonopoulos teaches: 
(e.g., ¶ 0025), cause a processing device of a storage controller to: select, by a processing device, a first set of physical units of a plurality of physical units of a storage device of a plurality of storage devices of a storage system for performance of low latency access operations, wherein other access operations are performed by remaining physical units of the plurality of physical units of the storage device;” [e.g., ¶ 0022, Fig. 2, If the data is time critical, the file may be flagged for storage in an SLC device (step 90); ¶ 0031, short access time; ¶ 0033, Fig. 5, If the data are critical, then it is determined if they are access time critical (step 360). If so, data are stored in SLC memory (step 370). If data are not time critical, then they are stored in a hard drive (step 390); Fig. 7 and its corresponding text description; claim 11]. The critical or short access time taught by Antonopoulos represents low latency recited in the claim
determine whether a triggering event has occurred that causes a selection of a new set of physical units of the storage device for the performance of low latency access operations;” (e.g., ¶ 0043, Fig. 7, if data is frequently accessed (step 730), storing data in SLC memory; ¶¶ 0066-0067, assign hot data block to SLC NAND). The hot data (e.g., frequently access data) is written to, or moved to SLC NAND, which in addition to shorter access time, has superior endurance compare to the MLC NAND. Thus, improve load balancing and extending the life of flash memory. The detection hot data comprises a triggering event. However, Antonopoulos does not appear to expressly teach while Araki discloses:
(e.g., ¶¶ 0071-0072; Fig. 5) when rewrite frequency is equal to or larger the threshold value selecting a SLC substitute block for worn-out block. The rewrite frequency is equal to or larger the threshold value comprises a triggering event. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
4. 	In regard to claims 2, 9, and 16 Araki further teaches: 
“wherein the plurality of physical units of the storage device comprise dies of the storage device.” (e.g., ¶ 0006, flash memory chips).
5. 	In regard to claims 6 and 13 Antonopoulos further teaches: 
“wherein the low latency access operations comprise single- level cell (SLC) access operations.” (e.g., ¶ 0022, Fig. 2, If the data is time critical, the file may be flagged for storage in an SLC device).
6. 	In regard to claims 5, 12, and 19 Antonopoulos further teaches: 
“wherein the plurality of physical units comprise zones of a zoned storage device.” (e.g., ¶ 0025, Fig. 3). Antonopoulos does not expressly recite zones of zoned storage device but teaches that storage device may be the combination of SLC and MLC memory blocks and the memory controller determines appropriate location of the memory device to write the data.

Claims 3, 7, 10, 14, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Antonopoulos in view of Araki as applied to claim 1, 8, and 15 above, and further in view of UMEZUKI “Umezuki” (US 2010/0235574 A1).
7. 	In regard to claims 3, 10, and 17 all limitations included in claims 1, 8, and 15 but do not expressly teach while Umezuki discloses:
“wherein the triggering event comprises a storage capacity of the first set of physical units satisfying a capacity threshold.” (e.g., ¶ 0034) when storage device capacity becomes lower that capacity threshold value prompting an increase in capacity (e.g., add-on) of the storage device.
Disclosures by Antonopoulos, Araki, and Umezuki are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Smart Solid State Drive and Method for Handling Critical Files taught by Antonopoulos to include the SLC substitute block for storing data when the frequency access is equal or greater than a threshold value disclosed by Araki; furthermore, to include the capacity threshold taught by Umezuki.
The motivation for including the substitute block as taught by paragraph [0072] of Araki is to save the context information at the host memory when the storage device is that allocation of an SLC having a high upper limit of an erase ensures extension of 
Therefore, it would have been obvious to combine teachings of Umezuki and Araki with Antonopoulos to obtain the invention as specified in the claim.
8. 	In regard to claims 7, 14, and 20 Umezuki further teaches:  
“wherein the storage system comprises a plurality of authorities that control the performance of access operations on the plurality of storage devices.” (e.g., ¶ 0021). Providing users access authority to storage devices configured as RAID.

Claims 4, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Antonopoulos in view of Araki as applied to claim 1, 8, and 15 above, and further in view of Wilson et al. “Wilson” (US 2003/0005252 A1).
9. 	In regard to claims 4, 11, and 18 all limitations included in claims 1, 8, and 15 but do not expressly teach while Wilson discloses:
“wherein the triggering event comprises an amount of time elapsing since the selection of the first set of physical units satisfying a time threshold.” (e.g., Abstract; ¶¶ 0005 and 0015) if the determined access time is greater than the threshold triggering an interrupt for operating system to switch threads or processes so that execution of the first process is postponed and execution of a second process starts.
Disclosures by Antonopoulos, Araki, and Wilson are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Smart Solid State Drive and Method For Handling Critical Files taught by Antonopoulos to include the SLC substitute block for storing data when the frequency access is equal or greater than a threshold value disclosed by Araki; furthermore, to include the access time threshold taught by Umezuki.
The motivation for including the substitute block as taught by paragraph [0072] of Araki is to save the context information at the host memory when the storage device is that allocation of an SLC having a high upper limit of an erase ensures extension of endurance; furthermore, the motivation for including the access time threshold as taught by paragraph [0005] of Wilson is for managing latencies in accessing memory of computer systems.
Therefore, it would have been obvious to combine teachings of Wilson and Araki with Antonopoulos to obtain the invention as specified in the claim.

Conclusion
The prior art made of record and not relied upon are as follows:
1. Breitgand et al. (US 20060293777 A1).
2. Cheon et al. (US 20080104309 A1).
3. Danilak (US 20090132778 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135

February 22, 2022